DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 10, 12, and dependents thereof is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
detecting a first referenced vacuum level and a second referenced vacuum level…” along with “detects a vacuum level at or below the first referenced vacuum level” and “detects a vacuum level at or below the second referenced vacuum level”. However, this combination of limitations, as understood by Examiner, appears to describe a function which was not disclosed in the originally filed detailed disclosure. Lacking clear import from the specification by precise mapping of claim language with language from the specification – it would appear that the claimed invention is requiring the vacuum sensor to undergo a calibration procedure for populating the limits of the comparators (64, 70) in order to “detect”/determine a “reference” value for each comparator which will later be used as a basis for determining whether future measured vacuum levels should initiate an off-time (66) or filter change (72).
The specification provides a comparator function (64, 70) which communicates with a vacuum sensor (62) to compare a detected vacuum level and compare it with the adjusting pot/“reference value”(s), which are understood by Examiner to comprise the vacuum level values which are used as reference limits from comparing the instant sensed vacuum level to make determinations as to the turning off the vacuum (66) or changing the filter (72) – see Par. 45, 46. However, these “reference values”/“limits” are not generally understood to be “detected” by the vacuum sensor to populate the limits into the comparator function (as opposed to having pre-set limits). There does not appear to be any specific indication as to how the “reference values” are populated in the comparators/adjusting pots – while a calibration procedure is certainly one way to populate limits, pre-set limits populated by the manufacturer or manually entered by a 
Regarding Claim 10, similar to Claim 1, the instant claim recites “the smoke evacuator flow meter is also capable of detecting a first referenced gas flow and a second referenced gas flow” followed by “detects a gas flow rate at or below the first referenced gas flow rate” and “detects a gas flow rate at or below the second referenced gas flow rate”. Firstly, Examiner submits that there does not appear to be support for the “smoke evacuator flow meter” to “detect” “reference gas flows” as prescribed by the claim. Furthermore, there does not appear to be support in the originally filed detailed disclosure for using the sensor information from the smoke evacuator flow meter to “send a signal capable of activating a change filter light”. Rather the ability to activate the “change filter caution indicator” is only attributed to the output of the “vacuum sensor” (see Par. 8, 46 – see also the circuit diagram in Fig. 1 and Fig. 2 wherein the “change filter” block (72) does not appear to be responsive to the flow meter (46)).
Regarding Claim 12, similar to Claim 1, Applicant recites Applicant recites the limitation “detecting a first referenced vacuum level and a second referenced vacuum level…” [emphasis added] along with “detects a vacuum level at or below the first referenced vacuum level” and “detects a vacuum level at or below the second referenced vacuum level”. As provided in greater detail above, the originally filed detailed disclosure does not appear to provide support for “detecting” these “referenced 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6-8, 10, 12, 17-19, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 6-8 and 17-19, Applicant recites “a pressure sensor for sensing an actual pressure within the body cavity” [emphasis added] coupled with the function of “deactivating the automatic adjusting means and activating the vacuum pump if the actual pressure is too high so that gas is removed from the body cavity until the actual pressure returns to a normal level”.
However, support for this limitation could not be found in the originally filed detailed disclosure as presented in the parent 11/379,406 to which the instant Application claims priority as a CON – nor is the term “actual” provided in the instant specification – it is ONLY found in the newly filed claims of the CON. As such, the claim terminology “actual” lacks antecedent basis and it is unclear how Applicant has intended 
Specifically, as presented in the specification none of the supplied pressure sensors (see e.g. 74 or 134) appear to be configured to measure “actual” intra-abdominal pressure inasmuch as they are located in tubing, remote from the abdominal cavity and upstream from respective filters (56 and 100).
Inasmuch as “actual” intra-abdominal pressure is never used in the instant specification, the claims lack antecedent basis for this terminology and it becomes unclear how Applicant is using such terminology.
Appropriate correction is required.
	Regarding Claims 1, Applicant recites the limitation “detecting a first referenced vacuum level and a second referenced vacuum level…” along with “detects a vacuum level at or below the first referenced vacuum level” and “detects a vacuum level at or below the second referenced vacuum level”. To the extent that the instant claims do not demonstrate clear import from the specification as it pertains to “detecting”…. “referenced vacuum levels”, should Examiner’s understanding of the metes and bounds of this phrase as presumed for the purposes of the above rejection under 35 USC 112, First Paragraph, be alleged by Applicant to be incorrect the instant claim(s) are also rejected under 35 USC 112, Second Paragraph for lacking antecedent basis for the 
	Regarding Claim 10, Applicant recites “detecting a first referenced gas flow rate and a second referenced gas flow rate”. Similarly, as detailed with respect to Claim 1, a lack of antecedent basis for the claim terminology as it pertains to the flow rate sensor “detecting” “referenced gas flow rates” creates confusion as to how Applicant is using such “detection”
	Regarding Claim 12, this claim (like Claim 1) also recites “detecting a first referenced vacuum level and a second referenced vacuum level…” along with “detects a vacuum level at or below the first referenced vacuum level” and “detects a vacuum level at or below the second referenced vacuum level”. To the extent that the instant claims do not demonstrate clear import from the specification as it pertains to “detecting”…. “referenced vacuum levels”, should Examiner’s understanding of the metes and bounds of this phrase as presumed for the purposes of the above rejection under 35 USC 112, First Paragraph, be alleged by Applicant to be incorrect the instant claim(s) are also rejected under 35 USC 112, Second Paragraph for lacking antecedent basis for the claim terminology such that it is unclear how Applicant is using “detecting” and “referenced vacuum levels”.


Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive. 

actual pressure” within the flow line at which the sensor is located. For example, the filter (100) restricting flow can cause a build-up of pressure upstream of the filter which is not necessarily reflective of the actual intra-abdominal pressure. Examiner submits that, particularly without antecedent basis for the claim terminology, the only way to measure the “actual intra-abdominal pressure” it is utilize a sensor arrangement that is directly measuring the intra-abdominal pressure. As such, the claim term “actual pressure within the body cavity” is indefinite.
Examiner’s arguments with respect to the new limitations within Claims 1, 10, and 12 are not persuasive inasmuch as clear support for these limitations is not found in the referenced originally filed claims as well as paragraphs 45, 46, and 74. Specifically, the language of the claims and the language of these specific sections deviate substantially from one another and the claims appear to describe a relation as to the “detecting” of “referenced… levels” which is not apparent from the detailed disclosure. The comparators are understood to have reference limits/values/levels, but these reference limits are not understood, in light of the instant detailed disclosure, to be “detected” by the vacuum sensor and/or flow rate meter. Rather these sensors appear to only provide a signal indicative of current vacuum levels/flow rates whereby the The instant claims appear to be suggestive of a calibration step where the vacuum sensor/flow rate meter is used to detect and establish baseline values which will be used as the reference limits for future comparisons – however the instant specification does not appear to detail this. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/30/2022